     Case 2:20-cv-04732-AB-SK Document 22 Filed 11/25/20 Page 1 of 1 Page ID #:94



1
                                                                                       JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10                                                 Case No. CV 20-04732-AB (SKx)
        JIN LEE,
11
12                      Plaintiff,
                                                   ORDER DISMISSING CIVIL ACTION
13      v.
14      SOMSAK SEAYUP D/B/A THAI
        VALLEY; NEIL RICCI, AS
15      TRUSTEE OF RICCI RICHARD
        RICCI TRUST; DOES 1 TO 10,
16
                        Defendant.
17
18
             THE COURT having been advised by counsel that the above-entitled action has
19
       been settled;
20
             IT IS THEREFORE ORDERED that this action is hereby dismissed without
21
       costs and without prejudice to the right, upon good cause shown within 30 days, to re-
22
       open the action if settlement is not consummated. This Court retains full jurisdiction
23
       over this action and this Order shall not prejudice any party to this action.
24
25
26     Dated: November 25, 2020         _______________________________________
                                        ANDRÉ BIROTTE JR.
27                                      UNITED STATES DISTRICT JUDGE
28
                                                  1.
